Citation Nr: 1601841	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-16 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for bilateral shoulder, right wrist, low back, cervical spine, bilateral knee, and bilateral foot injuries with pain and arthritis.

3.  Entitlement to service connection for facial rash.

4.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran had active service from April 2002 to April 2006. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from September 2008 and September 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction over the claims was subsequently transferred to the RO in St. Petersburg, Florida.

The issue of entitlement to service connection for residuals of a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has bilateral shoulder, right wrist, low back, cervical spine, bilateral knee, or bilateral foot injuries with pain and arthritis, related to active service.

2.  The preponderance of the evidence is against a finding that the Veteran has a facial rash disability related to active service.

3.  The preponderance of the evidence is against a finding that the Veteran has a hemorrhoid disability related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral shoulder, right wrist, low back, cervical spine, bilateral knee, and bilateral foot injuries with pain and arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for a facial rash disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for service connection for a hemorrhoid disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided in August 2008 and May 2009 prior to the relevant rating decision on appeal.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records have been obtained and associated with the claims file; however, these records do not appear to be complete.  The Veteran was notified in August 2008 that complete service treatment records were unavailable and he was asked to submit alternative records.  Thereafter the Veteran submitted copies of some of his service treatment records.  In September 2008 VA made a formal finding of unavailability of original service treatment records including a finding that additional attempts to obtain would be futile.  

The RO has obtained VA treatment records and record regarding an application for Social Security Administration (SSA) benefits have been associated with the claims file. 

The Veteran has not been afforded a VA medical examination with regard to the claims adjudicated below.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, although the Veteran has complained of bilateral shoulder, right wrist, low back, cervical spine, bilateral knee, and bilateral foot injuries with pain and arthritis, as well as facial rash and hemorrhoids, there are no post service treatment records identifying any objective evidence of any disability or symptoms of any disability.  

With regard to the Veteran's claim for service connection for a cervical spine disability, although the evidence indicates probable cervical spondylosis, there is no indication, other than the Veteran's statements, that any cervical spine disability may be related to his active service including an in service 

The Veteran was scheduled for multiple VA medical examinations and failed to report.  In addition, in November 2015 the Veteran was noted to refuse examinations scheduled at that time and to indicate that he did not request them to be rescheduled.  He indicated that he wanted an attorney present, wanted documentation from the RO about the need for the appointment, and wanted to talk to the RO.  A subsequent psychiatric opinion dated in November 2015 indicates that everything possible to convince the Veteran to report for a VA examination was done and, due to his extreme paranoia, the attempts were unsuccessful.  The duty to assist is not a one-way-street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of claimants to cooperate with VA.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  As the Veteran has been noted to refuse the examinations and has indicated that he does not want them to be rescheduled, there is no indication that the Veteran will appear for an examination if one were to be scheduled in connection with the claims decided herein.  Thus, it unnecessary to reschedule the examinations. 

The Board has considered whether remand to obtain medical opinions regarding the Veteran's claimed disabilities is appropriate.  However, in light of the lack of post service treatment for any symptoms of bilateral shoulder, right wrist, low back, cervical spine, bilateral knee, bilateral foot, facial rash, and hemorrhoids disabilities, there is no current evidence upon which a VA medical examiner may rely to provide an opinion.  Thus, the Board finds that remand for an attempt to obtain VA medical opinions is unnecessary.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran seeks entitlement to service connection for bilateral shoulder, right wrist, low back, cervical spine, bilateral knee, and bilateral foot injuries with pain and arthritis, as well as entitlement to service connection for facial rash and hemorrhoids.  The Veteran contends that his orthopedic disabilities are due to a motorcycle accident in service.

Service treatment records reveal that the Veteran was treated in April 2004 for injuries sustained in a motorcycle accident while on active duty.  Notably, the Veteran broke his left clavicle in the accident.  Service treatment records further reveal treatment for left foot stress fracture; acute back and shoulder pain; and shoulder and neck pain.  In February 2004 the Veteran had no abnormality in posture.  He was noted to have mild scoliosis later in February 2004.  In March 2004 the Veteran was reported to have chronic cervical/upper back pain, likely facet dysfunction.  In March 2004 the Veteran was noted to have mild lumbar scoliosis.  In August 2004 the Veteran was reported to have right wrist tenosynovitis.  In January 2005 the Veteran was noted to be status post left clavicle fracture with continual pain.

Post service treatment records reveal no diagnosis or treatment for any shoulder, wrist, low back, knee, foot, facial rash, or hemorrhoid disability.  A post service note indicates that the he was treated for neck pain, likely cervical spondylosis.

In a statement dated in September 2008, an individual who served with the Veteran reported that the Veteran had problems with his shoulder and standing for longer than 10 minutes in service after his accident.  The Veteran was noted to have difficulty and a knot in the right wrist.  The lay statement indicated that the Veteran complained of back pain.

Entitlement to service connection for bilateral shoulder, right wrist, low back, cervical spine, bilateral knee, and bilateral foot injuries with pain and arthritis, and entitlement to service connection for facial rash and hemorrhoids is not warranted.  Although the Veteran's available service treatment records reveal treatment for injuries and pain associated with a motorcycle accident, there is no indication post service that the Veteran has a disability with regard to his shoulders, knees, and feet.  Although the Veteran's service treatment records reveal that the Veteran had mild lumbar scoliosis, the records also reveal no abnormality in posture, and the post service treatment records do not identify any disability of the lumbar spine.  It is acknowledged that the Veteran was noted to have cervical/upper back pain (likely facet dysfunction) in service and was noted to have neck pain, likely cervical spondylosis, post service.  However, there is no indication that this represents the same disability or that the Veteran has a current disability is due to his active service.  The Veteran's service treatment records reveal a notation of right wrist tenosynovitis; however, there is no indication of a right wrist disability post service related to his active service.  There is no diagnosis or treatment for facial rash or hemorrhoids in service or in the post service treatment records. 

The statements of individuals who served with the Veteran are acknowledged.  However, although the individual is competent to report what the Veteran told him and his observations, he is not competent to associate the symptoms observed in service and any current disability or to diagnose any current disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011);

As the preponderance of the evidence is against a finding that the Veteran has bilateral shoulder, right wrist, low back, cervical spine, bilateral knee, or bilateral foot disabilities, or any facial rash or hemorrhoid disability, due to or permanently aggravated by active service, service connection is denied.


ORDER

Service connection for bilateral shoulder, right wrist, low back, cervical spine, bilateral knee, and bilateral foot injuries with pain and arthritis, is denied.

Service connection for facial rash is denied.

Service connection for hemorrhoids is denied.




REMAND

Further development is needed to adjudicate the claim of service connection for the residuals of a head injury.  Available service treatment records confirm that the Veteran was involved in an accident, but those records do not reference any head injury.  Recent records pertaining to a claim of service connection for a psychiatric disability refer to the effect of an in-service head injury but are not definitive.  

In a May 2013 rating decision, the RO granted service connection for psychosis for the purpose of establishing eligibility to treatment under 38 U.S.C.A. § 1702 but noted it could not grant of claim of service connection for compensation purposes because the Veteran failed to report to VA examinations.  The Veteran has expressed disagreement with that decision and the RO has attempted further development.  As noted previously, the Veteran has refused to undergo any examinations.  

In a February 2015 statement, Dr. J.M., a specialist in Internal Medicine, opined that the Veteran's "psychiatric illness" is "[a]s most likely caused by or a result of (51% probability or better) military duties & experiences/MVA."  Dr. J.M. did not provide a rationale for the opinion or indicate what the opinion was based on (i.e., what records were reviewed or whether there was an examination). 

A November 2015 VA examiner concluded, based upon the evidence of record due to the Veteran's refusal to attend an examination, that the Veteran's psychiatric disorder is less likely than not caused by service.  The examiner noted that the Veteran was diagnosed with schizophrenia-paranoid type in service.  He was also afforded inpatient psychiatric hospitalization for schizophrenia-paranoid type.  However, the examiner found that the Veteran did not appear to have the diagnosis of schizophrenia-paranoid type.  The examiner reported that the Veteran had a motor vehicle accident in April 2004 and suffered injuries.  His profile indicated reduced activity or reduced weight bearing, but he was observed to engage in rigorous weight lifting at the end of 2004.  There were some notes from the Veteran that his mental status changes were due to the accident.  However, a service treatment record referred to the motor vehicle accident but reported no traumatic brain injury symptoms or diagnosis.  The examiner discussed the Veteran's inpatient treatment.  The examiner noted that, common in both his military experience and in his college, he felt people were against him and that they hold grudges against him.  

The examiner found that it seemed more likely than not that Veteran suffers from paranoid personality disorder rather schizophrenia.  He had the paranoid personality disorder since his early ages (predated service) but military structure caused his symptoms to be manifested.  His pattern of behavior not wanting to take any psychotropic medication while not exhibiting any internal stimulation indicates he has a condition not acquired in the service.  

The November 2015 VA opinion included some speculative language ("Veteran did not appear to have the diagnosis;" "it seemed more likely than not") and did not consider the February 2015 opinion from Dr. J.M.  In addition, it remains unclear whether the Veteran's personality disorder symptoms, identified as being manifested due to military structure, represent residuals of an in-service head injury or if they represent a disability separate and apart from an in-service head injury.  The examiner referred to a disorder pre-dating service, but the available service treatment records do not include any findings of a psychiatric or personality disorder at enlistment.  As such, on remand, a VA medical opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA medical examiner to obtain a medical opinion regarding whether it is at least as likely as not that any psychiatric disability found to be present represents a residual of an in service head injury.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  In answering the question, the examiner must comment upon the Veteran's in-service motor vehicle accident and his subsequent treatment.  The examiner should address the February 2015 statement from Dr. J.M. and the November 2015 VA opinion.  

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


